President.
This indictment charges that the defendant did knowingly, allow, permit and suffer John Smith aud William Swaney, with divers others, to get drunk, and behave disorderly, in his tavern. The defendant says he is not guilty of this charge — proof is offered, that other persons than Smith and Swaney, were drinking liquor to excess* and quarreling, at the defendant’s house. The question is not* whether this was an offence against the statute, but whether it is the particular offence charged;' and I am of the opinion that it is not. It may be all true, and the defendant’s plea stand uncontradicted. It must be proven that Smith and Swaney, in company with each other, got drunk and behaved in a disorderly manner in the defendant’s house, or the charge is not supported. The proof must conform to the allegation. The day is not material, but the persons are, so far as Smith and Swaney. If you prove the fact charged, as to them, you may then prove that others were revelling and making a disturbance in company with them.
Verdict, not guilty.